 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMultimatic Products, Inc. and Industrial TradeUnion Local 231, International Union of Dolls,Toys, Playthings, Novelties and Allied Productsof the United States and Canada, AFL-CIO.Case 29-CA-6253August 13, 1982ORDER REMANDING PROCEEDINGBY MEMBERS FANNING, JENKINS, ANDTRUESDALEOn January 30, 1981, Administrative Law JudgeJesse Kleiman issued his Decision in this proceed-ing.' Thereafter, Respondent filed exceptions and asupporting brief, alleging, inter alia, that the Unionhad engaged in fraudulent conduct, and also thatRegional Office personnel have engaged in improp-er conduct with respect to this proceeding. OnAugust 28, 1981, the Board issued a Notice ToShow Cause why this proceeding should not be re-manded to the Administrative Law Judge for thepurpose of adducing further evidence and makingappropriate findings with respect thereto, concern-ing Respondent's allegations of fraud on the part ofthe Union, as well as Respondent's allegations ofimproper conduct by Regional Office personnel,and how that conduct, to the extent engaged in, af-fects the validity of the Administrative LawJudge's rulings, findings, conclusions, and recom-mended Order. All parties filed responses to theNotice To Show Cause.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theDecision of the Administrative Law Judge in lightof the exceptions and briefs, as well as responses tothe Notice To Show Cause, and has decided, basedon an evaluation of the available evidence, toremand the proceeding herein to the Administra-tive Law Judge for the purpose of adducing fur-ther evidence and making appropriate findings withrespect thereto, concerning Respondent's allega-tions of fraud on the part of the Union, as well asRespondent's allegations of improper conduct byi The Administrative Law Judge concluded that Respondent violatedSec. 8(a)(1) and (3) of the Act by the following conduct: threats. interro-gation, creating the impression of surveillance, promise of benefit, urgingemployees to allow Respondent to sponsor a labor organization of itsown choosing, and discharging and failing to reinstate six employees, allin response to their union activity. The Administrative Law Judge fur-ther concluded that Respondent's unfair labor practices were so seriousand substantial so as to preclude the holding of a fair election, and that abargaining order was therefore warranted under N.LR.B. v. Gissel Pack-ing Ca. Inc.. 395 U.S. 575 (1969).1 The Charging Party filed its response on September IS, 1981, and theGeneral Counsel and Respondent filed their responses on October 5 andNovember 3, 1981, respectively.263 NLRB No. 49Regional Office personnel, and how that conduct,to the extent engaged in, affects the validity of theAdministrative Law Judge's rulings, findings, con-clusions, and recommended Order.The Administrative Law Judge is instructed tomake credibility resolutions, findings of fact, andconclusions of law, and to reevaluate, if necessary,earlier credibility resolutions, findings of fact, andconclusions of law in light of evidence already re-ceived, and any new evidence adduced at thesecond reopened hearing.Our dissenting colleague would summarily affirmthe Administrative Law Judge in part and reversein part without providing a supporting rationale.Member Zimmerman makes the naked assertionthat the hearing we direct "is not likely to affectthe validity or invalidity of the AdministrativeLaw Judge's [unfair labor practice] conclusions."We completely disagree with the dissent's ap-proach.We begin by pointing out that the Administra-tive Law Judge failed to make any significant find-ings concerning the evidence of fraud and miscon-duct presently in the record. We also note, basedon the responses to our Notice To Show Cause,that the record evidence relating to the allegedfraud and misconduct is far from complete. In sum,at this point in the proceeding, we are dealing withallegations and testimonial assertions, not creditedevidence. Adoption of the dissent's approachwould require premature findings by us, both as tothe allegations of fraud and misconduct themselves,as well as to the extent that any such fraud andmisconduct may have affected the validity of theAdministrative Law Judge's unfair labor practiceconclusions. In addition, we would have to re-ra-tionalize or reverse the Administrative LawJudge's credibility resolutions based on those pre-mature findings. This we decline to do. Unlike ourdissenting colleague, we prefer to deal with hardfacts, rather than traffic in speculation. We there-fore reject Member Zimmerman's position that weneed examine these allegations no further.Furthermore, the Board acts in the public inter-est to enforce public, not private, rights. NationalLicorice Company v. N.L.R.B., 309 U.S. 350 (1940).Indeed, we cannot emphasize strongly enough thatserious allegations have been made, not only that aparty to an unfair labor practice proceeding mayhave grievously abused the processes of thisAgency, but also that personnel of this Agencymay have somehow, wittingly or unwittingly,played a role in that abuse. Thus, the public inter-est and the public trust in this Agency are at stake.It is therefore imperative that a full and open hear-ing be had concerning such allegations, so that all373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe evidence may be brought to light. Accordingly,we cannot disagree strongly enough with our dis-senting colleague, who views such proceedings ashaving "no apparent [purpose]." The apparent pur-pose herein is nothing less than the integrity of theadministrative and judicial process, and of thisAgency.Accordingly,It is hereby ordered that the above-entitled pro-ceeding be remanded to Administrative Law JudgeJesse Kleiman who shall take such action as is re-quired in accordance with this Order.IT IS FURTHER ORDERED that the AdministrativeLaw Judge shall prepare and serve on the parties asupplemental decision containing credibility resolu-tions, findings of fact, conclusions of law, and rec-ommendations to the Board, and that, followingservice of the supplemental decision on the parties,the provisions of Section 102.46 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, shall be applicable.MEMBER ZIMMERMAN, dissenting:I cannot join my colleagues in their decision toremand this proceeding. I would affirm the Admin-istrative Law Judge's conclusions as to Respond-ent's violations of Section 8(a)(l) of the Act, andthe Administrative Law Judge's conclusions thatRespondent violated Section 8(a)(3) of the Act indischarging and failing to reinstate employees Do-minick Lauriano, Jorge Arias, and Luz Fuentes,and by failing timely to reinstate employee EileenDarcy. Based on the record evidence, I would notaffirm the Administrative Law Judge's conclusionthat employee Steven Ezegelian was constructivelydischarged, or that Respondent violated Section8(a)(3) of the Act by discharging Maria Bolta Vaz-quez. The outcome of any further evidentiary hear-ing on the alleged fraud by the Charging Party andimproper conduct by counsel for the GeneralCounsel is not likely to affect the validity or inva-lidity of the Administrative Law Judge's conclu-sions in the above-noted unfair labor practice mat-ters. Thus, I see no reason for the Board not to re-solve those matters now.I also find that the record fails to support theAdministrative Law Judge's conclusions that theCharging Party's secretary-treasurer and paid orga-nizer, Hector Lopez, was unlawfully discharged,and that the Charging Party had majority supportwithin the unit. The existing evidence of fraud bythe Charging Party only serves to compound thealready fatal evidentiary shortcomings in regard tothe Administrative Law Judge's conclusions aboutLopez' discharge and the Charging Party's major-ity status, and I therefore see no reason for theBoard to await the development of additional evi-dence of such fraud before finally resolving thesematters. Since my colleagues insist on prolongingthese proceedings, to no apparent end, I dissent.3' My colleagues perceive my opposition to their remand as an all-outassault on "the public interest and the public trust in this Agency" andthe "integrity of the administrative and judicial process." To the con-trary, I believe that deciding the unfair labor practice issues in this caseon the record before us will preserve those interests. I simply do notsee-nor have my colleagues explained-how those interests will be safe-guarded by remanding this case to the same Administrative Law Judgewho, having already been made aware in the reopened hearing of the co-pious evidence of the Charging Party's fraud, was no more than "both-ered and disturbed by ... the Union's questionable conduct." Moreover,I fail to see how the Charging Party's fraud in soliciting authorizationcards could taint the evidence adduced through employee witnesses con-cerning the alleged incidents of 8(aXl) and (3) discharges which I wouldfind. As to those issues, Respondent twice had an opportunity to submitevidence, the second time with knowledge of the fraud, at which time itfailed to produce any connection between the fraud and the testimony ofthese witnesses. Similarly, I fail to perceive how the conduct of the Gen-eral Counsel's representative in handling the fraudulent matters will altersuch findings. If, as it appears, Respondent committed unfair labor prac-tices, then the Charging Party's wrongdoing affords it no defense to suchconduct. As for the unfair labor practices which directly hinge on theCharging Party's perpetrated fraud, I would, as noted, reject a bargainingorder and an 8(aX5) finding, and the finding that Hector Lopez' dis-charge was unlawful. Such actions will best vindicate the public interestin this case. Rather than ignoring the evidence of fraud, I would act onit, which my colleagues, as yet, are unwilling to do. The ChargingParty's fraudulent conduct could also be referred to appropriate authori-ties for possible prosecution, and the conduct of counsel for the GeneralCounsel can be referred to the General Counsel for investigation and forany disciplinary action. Thus, I do not oppose continued investigation ofthe alleged misconduct on the part of the Charging Party and counsel forthe General Counsel in this case. But such a continued investigation canbe conducted in a separate proceeding. Resolution of the unfair laborpractice issues in this case requires no further investigation into the in-stant allegations of misconduct.374